Citation Nr: 1448904	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-07 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred at a private medical center from August 4, 2011, to August 8, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty from October 1961 to September 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision of the Department of Veterans Affairs (VA) Medical Center (MC) in Gainesville, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  The Board will discuss each of its reasons for remand in turn.  

I.  Medical Opinion

The Veteran essentially contends that he is entitled to reimbursement for unauthorized medical treatment that he received in August 2011 because (1) these service were rendered in a medical emergency that did not end until August 8, 2011, when he was discharged from the Seven Rivers Regional Medical Center; and (2) treatment at a VA facility was not feasible at that time.  See Veteran's October 2011 Notice of Disagreement.  

The record the Veteran was hospitalized at the Seven Rivers Regional Medical Center from July 30, 2011, to August 8, 2011, for staph olecranon bursitis that was progressing to cellulitis of the upper extremity.  See August 2011 Discharge report from Seven Rivers Regional Medical Center.  In this regard, the Board notes that VA paid the Veteran's private medical expenses incurred at Seven Rivers Regional Medical Center from July 30, 2011, to August 3, 2011.  As such, the issue to be resolved on appeal is entitlement to payment or reimbursement for unauthorized medical expenses incurred at Seven Rivers Regional Medical Center for the remainder of his treatment from August 4, 2011, to August 8, 2011.  

The Veteran's claim for entitlement to payment or reimbursement for unauthorized private medical expenses incurred at a private medical center from August 4, 2011, to August 8, 2011, was denied on the basis that the Veteran's medical emergency ended on August 3, 2011.  In determining that the Veteran was not entitled to payment or reimbursement for unauthorized private medical expenses incurred at a private medical center from August 4, 2011, to August 8, 2011, the VAMC relied on the December 2011 medical opinion of a VA physician that the Veteran was stable on August 3, 2011, and could have reasonably been transferred to a VA facility at that time.  

Significantly, however, although the December 2011 VA examiner provided the opinion that the Veteran could have reasonably been transferred to a VA facility as of August 3, 2011, this opinion does not contemplate whether a VA or other Federal facility was feasibly available (i.e., was capable of accepting the Veteran's transfer) on or after August 3, 2011, and does not address the relative distance of travel involved in getting such medical treatment.  In this regard, the Veteran has reported that a VA representative informed him that VA would not accept him while he had such an infection.  See Veteran's October 2011 Notice of Disagreement.  The Board finds that an opinion that both contemplates the relative distance of travel involved in getting medical treatment and addresses whether such medical treatment could have feasibly been obtained at a VA or other Federal facility on or after August 3, 2011, is necessary before the Board renders a decision in this case.  See Cotton v. Brown, 7 Vet. App. 325, 327 (1995) (holding that the determination as to whether there is a "medical emergency" is a medical question best answered by a physician); see also Colvin v. Derwinski, Vet. App. 171, 175 (1991) (holding that the Board is not free to substitute its own judgment for that of a competent medical expert).  



I.  Private Records

To date, no attempts have been made to obtain records from Seven Rivers Regional Medical Center documenting any attempts to transfer the Veteran to a VA or other facility.  Attempts to obtain such records should be made on remand.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  

Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the Veteran, obtain all pertinent records from the Seven Rivers Regional Medical Center addressing when it was safe to transfer the Veteran to a VA facility, to include any clinical records indicating when the Veteran's condition became stable; the date that such a VA or Federal facility was capable of accepting the transfer (when there was room available for the Veteran); and, any reasonable attempts made between August 4, 2011, and August 8, 2011, to effectuate such transfer.  

2.  Request that a Fee Service Review Physician, or equivalent officer, review the Veteran's medical records and determine whether a VA or other Federal facility was feasibly available between August 4, 2011, to August 8, 2011, and any reasonable attempts made to effectuate such a transfer.  In making this determination, the reviewing officials should consider the urgency of the Veteran's medical condition at the time, the relative distance of the travel involved, the nature of the treatment involved, the length of any delay that would have been required to obtain treatment from a VA or other Federal facility, and the availability of beds at such a facility.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



